905 F.2d 1533Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Haywood WILLIAMS, Jr., Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, and its former Governor andAttorney General and its agents and employees;  CircuitCourt of the City of Portsmouth, and its Chief Judge,William H. Oast, Jr., and its Associate Judge, HenryMacKenzie, and its clerk of court, Walter M. Edmonds, andits Commissioner in Chancery, Robert F. Babb, and itsspecial commissioners, T. Wayne Sprinkle and Donald G. Wise;Edward L. Ryan, Retired Judge, Fourth Judicial Circuit;Donald G. Wise, Attorney at law, in his legal capacity asattorney for Mr. and Mrs. Herbert and Lillian Heroux;  JamesBackus, guardian ad litem selected by Donald G. Wise,attorney at law and guardian ad litem on behalf ofplaintiff;  Gerald Rubinger;  J.C. Bains & Sons, Inc., andits bond insurance carrier;  Herbert Heroux and LillianHeroux, Defendants in their individual and officialcapacities, Defendants-Appellees,andUnited States of America, Plaintiff.
No. 89-6883.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 89-365-N)
Haywood Williams, Jr., appellant pro se.
Mary Sue Terry, Attorney General, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Haywood Williams, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Commonwealth of Virginia, CA-89-365-N (E.D.Va. Oct. 13, 1989).  The "motion to dismiss appeal and remand case to district court for lack of jurisdiction" is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.